Citation Nr: 1609416	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-44 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 2008, for the award of service connection for an ulcer, left foot, as secondary to service connected diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent disabling for diabetes mellitus with erectile dysfunction. 

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1969 to March 1973.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions in July and September 2009 of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, prior to the hearing in a November 2010 statement, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.

The issue of entitlement to an earlier effective date for the Veteran's service connected erectile dysfunction was raised by the Veteran in a November 2010 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDING OF FACT

In January 2013, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he was withdrawing from appeal claims for an earlier effective date for service connection for a left foot ulcer as secondary to diabetes mellitus, an increased rating for diabetes mellitus with erectile dysfunction, and service connection for glaucoma. 






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an effective date earlier than December 22, 2008, for the award of service connection for an ulcer, left foot, as secondary to service connected diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to a rating in excess of 20 percent disabling for diabetes mellitus with erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal as to claim for entitlement to service connection for glaucoma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in a January 2013 statement, the Veteran withdrew from appeal claims for an effective date earlier than December 22, 2008, for the award of service connection for an ulcer, left foot, as secondary to service connected diabetes mellitus; a rating in excess of 20 percent disabling for diabetes mellitus with erectile dysfunction, and service connection for glaucoma.  Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.

ORDER

Entitlement to an effective date earlier than December 22, 2008, for the award of service connection for an ulcer, left foot, as secondary to service connected diabetes mellitus is dismissed. 

Entitlement to a rating in excess of 20 percent disabling for diabetes mellitus with erectile dysfunction is dismissed. 

Entitlement to service connection for glaucoma is dismissed. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


